Lotz, J. —
The appellee was charged with violating section 2174, R. S. 1894 (Elliott’s Supp., section 346).
The indictment was in two counts. The court sustained a motion to quash each count. These rulings of the court are the errors assigned.
The first count charges that the appellant (and fourteen others), acting as the directors, officers and managers of the Kentland Agricultural Fair Association, the same being an agricultural fair association organized under and pursuant to the laws of the State of Indiana, on or about the 14th day of September, 1894, at said county and State, did then and there unlawfully rent, lease and donate a portion of the grounds and premises owned and used and occupied by the above named association and society to one Charles Grument, to be used for the purpose of carrying on a game of chance with dice, etc.
*528Filed May 4, 1895.
The second count is the same as the first, except the game and wagering device are differently described.
Each count is sufficient within the rule announced by this court in the case of State v. Howard, 9 Ind. App. 635.
Judgment reversed, with instruction to overrule the motions to quash.
Ross, C. J., was absent.